Citation Nr: 1024090	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-07 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from October 1951 
until September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In May 2010, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge of the 
Board.

The issue of entitlement to service connection for a heart 
condition, to include claimed as secondary to service-
connected asbestosis, has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran is seeking an evaluation in excess of 10 percent 
for service-connected asbestosis.  Based upon a review of the 
Veteran's claims file, the Board finds that there is a 
further duty to assist the Veteran with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA's duty to 
assist includes providing a new medical examination when a 
Veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board 
should have ordered a contemporaneous examination of Veteran 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

The Veteran's asbestosis is evaluated under Diagnostic Code 
6833.  38 C.F.R. § 4.97.  Under that code, of primary 
importance for rating purposes are the results of pulmonary 
function testing (PFT).  In this case, the Veteran last 
underwent a VA examination which included PFT, in September 
2006, nearly 4 years ago.  It appears that the Veteran 
underwent private PFT in October 2008, the results of which 
are on file.  However, it appears that the test results were 
based on pre-bronchodilator findings.  Pursuant to 38 C.F.R. 
§ 4.96(d)(4), post-bronchodilator studies are generally 
required when PFT is done for disability evaluation purposes.  
Moreover, the October 2008 PFT did not include Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) findings, information which could provide 
a basis for a higher evaluation under the applicable rating 
criteria.  Additional records were added to the file in March 
2010; however, they did not include the results of any PFT.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, in this case, the Board believes that supplemental 
information is required prior to the adjudication of the 
claim on appeal and that a current evaluation of the 
Veteran's asbestosis would prove helpful in adjudicating the 
merits of the claim.  Moreover, and significantly, the 2010 
Board hearing transcript reflects that the Veteran believes 
that his asbestosis symptomatology is worse than when most 
recently evaluated by VA in 2006.  Therefore, a new and 
contemporaneous VA examination should be scheduled to 
determine the manifestations and level of severity associated 
with the Veteran's asbestosis.  See 38 C.F.R. § 3.159 (2009); 
see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
the current severity of his asbestosis.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
tests must be done, to include a 
pulmonary function testing and any other 
appropriate testing.  The examiner must 
review the results of any testing prior 
to completion of the examination report.  
The results of the pulmonary function 
test must be recorded in the appropriate 
manner for rating purposes, to include 
documentation of: the percentage of 
predicted forced vital capacity (FVC); 
the percentage of predicted diffusion 
capacity of carbon monoxide by the single 
breath method (DLCO)(SB).  

The examiner is also requested to 
determine the Veteran's maximum exercise 
capacity in terms of ml/kg/min oxygen 
consumption (specifically whether this is 
less than, or in excess of, 15 to 20 
ml/kg/min oxygen consumption), to include 
documentation of any cardiorespiratory 
limitation.  The examiner is also 
requested to address whether the Veteran 
has any of the following manifestations 
which are associated with asbestosis: cor 
pulmonale; pulmonary hypertension; or a 
requirement of outpatient oxygen therapy.  
If any testing cannot be completed, the 
examiner must document this fact and the 
reasons why.  A complete rationale for 
all opinions must be provided.  Any 
report prepared should be typed.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO should implement 
corrective procedures.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


